Title: To George Washington from Charles Thomson, 5 November 1781
From: Thomson, Charles
To: Washington, George


                  
                     Sir
                     Philadelphia Monday Novr 5th 1781
                  
                  I have the honor to inform you that this day pursuant to the articles of Confederation the United States in Congress Assembled Proceeded to the choice of a President and have elected for the ensuing year, his Excellency John Hanson.  I have the Honor to be Sir Your most Obedt humble Servant
                  
                     Chas Thomson
                     
                  
               